IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMAL CHE GLENN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0189

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 3, 2017.

An appeal from an order of the Circuit Court for Duval County.
Steven Whittington, Judge.

Jamal Che Glenn, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.